Citation Nr: 1828896	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  10-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death, to include as the result of exposure to hazardous chemicals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to June 1971.  He died in August 2008; the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appellant testified before the Board at an August 2010 hearing conducted at the RO.  A transcript of the hearing is associated with the record.  The person who conducted that hearing is no longer employed at the Board, and in March 2018, the appellant advised she did not wish to have another hearing.  

This case was previously before the Board in February 2014 and September 2016 when it was remanded the Agency of Original Jurisdiction (AOJ) for further development.  The case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran had no service in Vietnam; he was not actually exposed to herbicide agents or other hazardous chemicals at any time during service.  

2.  The cause of the Veteran's death is not related to service or to a service-connected disability.  



CONCLUSION OF LAW

The criteria for DIC based on the cause of death of a veteran have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The appellant does not assert any deficiencies with the duty to notify.  However, the appellant did make assertions that the relevant administrative offices did not perform adequate research into the Veteran's service to support the DIC claim.  The Board remanded the case two times, and each time the relevant administrative office has made additional attempts to research the necessary information to substantiate the appellant's assertion that the Veteran's cause of death was linked to exposure to chemicals in service.  With regard to the previous Board remands, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

II.  DIC based on Cause of Death 

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially, or materially contributed to cause death.  A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

In the present case, the Veteran's cause of death as listed on the death certificate was cardiac arrest, with onset minutes before death; multi-organ failure, with onset days before death; and acute myelocytic leukemia, with onset months before death.  

The Veteran was not service-connected for any disabilities at the time of death.  

The appellant does not assert, nor does the record support, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Rather, the appellant contends that the Veteran informed her prior to his death that he had worked with handling packages or barrels of dangerous chemicals traveling through his postal facility while on active service which he believed caused his leukemia.  In addition to domestic posts, the Veteran was stationed in Germany during his active service.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

Note 1: The term "soft-tissue sarcoma" includes the following: adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, malignant ganglioneuroma.  

The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).  

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442 -449 (1996).  

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include: (1) Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); (2) cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; (3) cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus), hepatobiliary cancers (liver, gallbladder, and bile ducts), and pancreatic cancer); (4) bone and joint cancer; (5) melanoma; (6) nonmelanoma skin cancer (basal cell and squamous cell); (7) breast cancer; (8) cancers of the reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); (9) urinary bladder cancer; (10) renal cancer (kidney and renal pelvis); (11) cancers of the brain and nervous system (including eye); (12) endocrine cancers (including thyroid and thymus); (13) leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); (14) cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); (15) reproductive effects (including infertility; spontaneous abortion other than after paternal exposure to TCDD; and-in offspring of exposed people-neonatal death, infant death, stillborn, low birth weight, birth defects [other than spina bifida], and childhood cancer [including acute myeloid leukemia]); (16) neurobehavioral disorders (cognitive and neuropsychiatric); (17) neurodegenerative diseases (including amyotrophic lateral sclerosis (ALS) but excluding Parkinson's disease); (18) chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); (19) respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); (20) gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); (21) immune system disorders (immune suppression, allergy, and autoimmunity); (22) circulatory disorders (other than hypertension, ischemic heart disease, and stroke); (23) endometriosis; (24) effects on thyroid homeostasis; (25) hearing loss; (26) eye problems; and (27) bone conditions.  See Notice, 79 Fed. Reg. 20308-01 (2012).   

Thus, the cause of death in this case, cardiac arrest, is not an herbicide-presumptive disease, and a secondary contributing cause of death of acute myelocytic leukemia is specifically included among the diseases which have been affirmatively determined not to be associated with herbicide exposure.  As the Veteran did not have an herbicide-presumptive disease, the Board finds that the presumption of service connection for herbicide-presumptive diseases does not apply.  However, service connection can still be established if it can be shown that the Veteran was exposed to herbicide agents and competent evidence relates the cause of death to such exposure, or that the cause of death is otherwise related to service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  

The Veteran's service treatment records (STRs) reveal no treatment for blood disorders, cardiac problems, or multi-organ failure in service.  STRs show the Veteran had an appendectomy during active service, with no sequelae noted.  

A letter from a private treatment facility dated April 2008 outlines that the Veteran had an "extremely large pedigree of relatives with evidence of either polycythemia vera or essential thrombocythemia."  

A doctor's note dated January 2009 states that the related medical records document that the Veteran was originally diagnosed with essential thrombocythemia myelofibrosis, which transformed into acute myeloid leukemia (AML).  

A letter from a private treatment doctor dated June 2014 states that the Veteran developed pre-leukemic and acute myelocytic leukemia (AML) which most likely led to an early demise.  The letter then goes on to say that dioxins have a correlation with the development of cancer.  The doctor does not go on to give an opinion as whether the Veteran's specific condition was a result of exposure to dioxins.  

Regardless, the Veteran's records show that he did not have active service in the Republic of Vietnam.  Additionally, the RO and other administrative agencies have done research into the nature of the Veteran's active service.  The Veteran's military occupational specialty was postal clerk.  The appellant's letter dated June 2017, among other statements, contends that the Veteran told her he handled chemicals while stationed in Germany in the postal facility and that exposure caused leukemia.  

A letter from the Department of Defense (DOD) Armed Forces Pest Management Board dated April 2017 states that no tactical herbicides were transported through the locations of duty of the Veteran, to include the postal facility in Munich, Germany where he was stationed.  Additionally, the DOD letter states that transportation of herbicides is not permitted via United States mail.  Information retrieval from the Defense Personnel Records Information Retrieval System notes that, in conjunction with the National Archives and Records Administration, it was unable to locate unit records for the Veteran's unit in Germany during 1970-1971 and unit records from Fort Harrison, Indiana in 1968.  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In the present case, the appellant is not competent to determine the etiology of the claimed cause of death for the Veteran, leukemia; additionally, the medical evidence of record does not support her contentions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

The evidence of record does not show that the Veteran was exposed to chemicals, including, but not limited to, herbicide agents, or that he served in the Republic of Vietnam.  The medical evidence of record shows that the Veteran had extensive family history of blood disorders of the same or similar type which he developed post-service.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for service-connection for the cause of the Veteran's death, to include as the result of exposure to hazardous chemicals, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

DIC based on service connection for the cause of death of a veteran is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


